El Juez Asociado Señob SnydeR
emitió la opinión del tribunal.
¿ Tiene el Comisionado de Instrucción poder ilimitado para trasladar a un maestro permanente del municipio en que trabaja a una plaza similar en otro municipio1? La con-testación a esta pregunta es de suma importancia para el sistema educativo de Puerto Rico. La petición radicada en este caso por Rafael A. González solicitando un auto de mandamus contra el Comisionado de Instrucción, levanta exacta-mente este punto.
González alegó que ha sido un maestro de instrucción pú-blica en Lares durante diez años; que al aprobarse la Ley núm. 312, Leyes de Puerto Rico, 1938 (pág. 574), el aquí de-mandado, como Comisionado de Instrucción, le extendió un nombramiento permanente como Superintendente Auxiliar de las escuelas públicas de Lares, con sueldo mensual de $125; que desempeñó dicha plaza hasta el 10 de agosto de 1942; *277que el 28 de julio de 1942 el demandado le escribió una carta, copiada al margen, (1) trasladándolo del distrito de Lares, al de Aguada-Moca; que de conformidad con las secciones 1 y 2 de la Ley núm. 312, Leyes de Puerto Pico, 1938, (2) el peti-cionario tiene derecho permanentemente a la plaza de Supe-*278rintendente Auxiliar de Escuelas en Lares; y que el deman-dado se ha negado a reponerlo en la referida plaza, sin ex-cusa legal para ello.
El demandado interpuso excepción previa contra la peti-ción por el fundamento de que no aducía hechos suficientes constitutivos de causa de acción. También radicó una con-testación, admitiendo los hechos, pero alegando que tenía-poder para hacer dicho traslado en la forma indicada, de con-formidad con la sección 4 de la Ley núm. 312(3) y con el ar-tículo 17 del Acta Orgánica. (4)
La corte de distrito declaró con lugar la excepción pre-via, y resolviendo que la petición no era susceptible de en-mienda, dictó sentencia desestimando la petición. González ha apelado de tal sentencia.
La excepción previa admite, como cuestión de hecho, que González era un maestro permanente protegido por la Ley núm. 312. Es innecesaria cualquier discusión prolongada en cuanto al significado de la cláusula que se encuentra en la sección 1 de la Ley núm. 312 al efecto de que “tales maestros tendrán derecho a ser contratados con carácter permanente en el municipio en que -estén ejerciendo al expirar el período probatorio”. El Procurador General, que representa al Comisionado, admite que -este lenguaje no es ambiguo, y que .dispone, como parte del derecho de permanencia del maestro, el empleo en el municipio en que se obtuvo el status permanente, sujeto desde luego a suspensión, o *279destitución por las razones y en la forma expuestas en la sección 5 de la Ley núm. 312. En Dutart v. Woodward, 279 Pac. 493, 4 (Cal., 1929) la corte, al interpretar un estatuto similar, dijo que “La Legislatura lia conferido a los maestros, bajo ciertas circunstancias, un derecho adquirido a ser así clasificados y a enseñar como maestros permanentes, en 'el distrito específico en que se obtuviere 'este derecho, sujeto a tales reglas razonables que puedan ser adoptadas, que no estén en conflicto con la ley”. (Bastardillas nuestras). Al mismo efecto, Abraham v. Sims, 42 P. (2d) 1029 (Cal., 1935); Kacsur v. Board of Trustees, etc., 116 P. (2d) 593 (Cal. 1941).
Sin embargo, el Procurador General alega que el Comisionado estaba autorizado a hacer el traslado aquí envuelto en virtud de la sección 1 del Reglamento sobre Traslados de Maestros, promulgado por el Comisionado en 1 de julio de 1942. (5)
Antes de examinar tal cuestión, creemos necesario consi-derar dos problemas preliminares. Un reglamento anterior, fechado en 22 de diciembre de 1941, citado por el peticiona-rio, disponía un método por el cual un maestro en un mu-nicipio podía, con la aprobación del Comisionado, permutar su plaza con un maestro de otro municipio. No necesitamos decidir en .este caso si tal reglamento anterior ejercitó hasta el límite el poder conferido al Comisionado por la sec-ción 4 de la Ley núm. 312 para promulgar reglamentos para el traslado de maestros. En su consecuencia, expresamente dejamos pendiente la importante cuestión de si el Comisio-nado puede bajo la sección 4 promulgar én el futuro regla-mentos para el traslado de maestros debido a la clausura de *280escuelas o porque los cursos han sido reducidos debido a cambios en la población, o por razones similares. Si el Comisionado promulgara reglamentos detallados que cubran clases específicas de situaciones, entonces estaríamos llama-dos a determinar si tales reglamentos violaban en un caso determinado el derecho adquirido de un maestro mediante un contrato de empleo bajo las secciones 1 y 2 de la Ley núm. 312. (Véanse State v. Board of Education of City of Duluth, 7 N.W. (2d) 544, 57 (Minn., 1942); Miller v. Stoudnour, 26 A. (2d) 113 (Pa., 1942); State v. Meigs County Board of Education, 44 N. E. (2d) 455 (Ohio, 1942); Downs v. Board of Education of Hoboken Dist., 171 Atl. 528 (N. J., 1934)). Dejamos tales problemas para el futuro.
Tampoco nos impresiona el argumento del Procurador General, que no fué adoptado por la corte de distrito, de que la excepción previa fué declarada con lugar correctamente porque la petición no usa específicamente la palabra arbitraria para calificar la actuación del Comisionado. González tenía en derecho prima facie, de acuerdo con las alegaciones de su petición y de conformidad con las secciones 1 y 2 de la Ley núm. 312, a una plaza permanente en Lares. Su petición transcribe literalmente una carta del Comisionado la cual, sin exponer razón alguna para ello, traslada sumariamente al peticionario a otro municipio. Resolvemos que al exponer tales hechos en la petición bajo las circunstancias de este caso se aduce suficientemente una causa de acción, que exige que el Comisionado conteste mediante negación o defensa afirmativa, y que de interponerse una excepción previa, nos obligue a determinar si, como cuestión de derecho, la facultad del Comisionado a hacer tal traslado es absoluta.
Pasamos por tanto a la cuestión verdadera con que nos confrontamos en este caso; es decir, si el Comisionado tiene poder ilimitado para trasladar maestros permanentes de un municipio a otro. La sección 1 del Reglamento de 1 de julio de 1942 indudablemente tiene el fin de otorgar tal poder al Comisionado. Por tanto el peticionario afirma que *281tal Reglamento no debe subsistir toda vez que viola el de-recho adquirido de enseñar permanentemente en Lares que ha adquirido bajo las secciones 1 y 2 de la Ley núm. 312. Obviamente, el Procurador General no alega que un regla-mento promulgado para implementar un estatuto puede con-tener disposiciones que estén en conflicto con los términos del propio estatuto. Sin embargo, el Procurador General insiste que el reglamento que otorga al Comisionado dis-creción sin restricciones para trasladar un maestro de un municipio a otro puede ser armonizado con el derecho ad-quirido de enseñar permanentemente en un municipio deter-minado, obtenido por el maestro bajo la Ley núm. 312. Re-petimos que no está envuelta en este caso la cuestión de pro-veer mediante un reglamento apropiado el traslado de un maestro por ciertas razones específicas. Pero no podemos seguir el argumento del Procurador General de que al dis-ponerse mediante reglamento, bajo la Ley núm. 312, que el Comisionado de Instrucción puede trasladar un maestro sin exponer razón algima para ello, no menoscaba el derecho ad-quirido del incumbente a enseñar permanentemente en dicho municipio que le confiere dicha ley. Si nos referimos única-mente a la sección 4 de la Ley núm. 312 en busca de autori-dad para promulgar este reglamento, debemos concluir que es nula a ese fin toda vez que está en evidente conflicto con el derecho adquirido antes mencionado.
Aparentemente la corte de distrito estuvo de acuerdo con nuestra conclusión a este respecto. No declaró el reglamento como correcto bajo la sección 4, y como consistente con las secciones 1 y 2 de la Ley núm. 312. Desestimó la petición bajo una teoría enteramente diferente. La corte inferior re-solvió que el poder ilimitado de selección conferido al Co-misionado a virtud del artículo 17 del Acta Orgánica com-prende el poder de traslado, y que toda vez que la Ley núm. 312 intenta restringir este derecho de selección, que incluye el poder de traslado, la Ley núm. 312 es nula. En síntesis, la corte de distrito concluyó que el reglamento era meramente *282una reexposición de la alegada autoridad incontrolable del Comisionado, emanante del artículo 17 del Acta Orgánica, para hacer traslados arbitrarios, y que el reglamento ni aña-dió ni disminuyó dicha autoridad. Confirmar la sentencia dé-la corte de distrito bajo ese principio tan amplio, tendría re-percusiones notables en el sistema educativo de Puerto Rico y en la permanencia de maestros después que han sido selec-cionados y nombrados para plazas permanentes.
Para llegar a esta conclusión, la corte de distrito descansóen parte en tres casos de esta corte. Pero todos esos casos surgieron con anterioridad a la aprobación de la Ley núm.. 312, y en ninguno de ellos estaba envuelta la cuestión del traslado. En Urdaz v. Pudín, Comisionado, 48 D.P.R. 306, estaba envuelta la aprobación por el Comisionado del nom-bramiento de un maestro hecho por un director escolar. Este caso se regía claramente por la disposición contenida en el artículo 17 del Acta Orgánica al efecto de que el Comisio-nado “preparará reglamentos para la selección de maestros, y los nombramientos de maestros por las juntas escolares es-tarán sujetos a su aprobación . . . ”. El caso de Martínez v. Huyke, Comisionado, 41 D.P.R. 288, era similar, excepto que envolvía la aprobación por el Comisionado de un nom-bramiento hecho por una junta escolar. El de Rodríguez Carlo v. García Ramírez, 35 D.P.R. 381, envolvía un pro-puesto desembolso para instrucción pública. El Artículo 17 del Acta Orgánica expresamente dispone que “todo desem-bolso propuesto . . . deberá ser aprobado” por el Comisio-nado. Las opiniones en estos tres casos son cortas, y llegan a conclusiones y emplean un lenguaje sobre los cuales no puede haber disputa legítima.
Pero no convenimos con la corte de distrito en que dichos casos y el artículo 17 del Acta Orgánica nos obligan a resolver que la Ley núm. 312 aprobada posteriormente es nula. Dicha ley en manera alguna usurpa la función del Comisio-nado contenida en el Acta Orgánica de que “El Comisionado . . . preparará reglamentos para la selección de maestros, y *283los nombramientos de maestros por las .juntas escolares es-tarán snjetos a sn aprobación . . . El Comisionado no le-vanta tal contención aquí, ni pensó en esa forma cuando se aprobó el estatuto en cuestión. En verdad, en su Informe Anual, correspondiente al año 1937-38, dice a la página 13 que “La Asamblea Legislativa de 1938 aprobó varias leyes impulsadas por el Departamento de- Instrucción para tener efecto durante el año 1938-39. Ellas son: ... 4. Ley núm. 312 — 1938 que autoriza al Comisionado de Instrucción a extender nombramientos permanentes a todos los maestros de instrucción pública que hayan prestado servicios satisfacto-riamente durante un período probatorio prescrito por ley. (Esta Ley no es aplicable a maestros especiales.) . . . ”.
La Ley núm. 312 cuidadosamente reserva al Comisionado el poder de selección final que le otorga el Acta Orgánica. La sección 1, después de disponer en cuanto a períodos pro-batorios para los maestros, dice que “una licencia vitalicia . ... se expedirá al término del período probatorio a los maestros que a juicio del Departamento de Instrucción ha-yan demostrado suficiente capacidad profesional . . . ”. La sección 2 tiene una disposición similar en cuanto a maestros que al aprobarse la ley hubieran ya prestado servicios du-rante un período probatorio suficiente. Dispone que tal maestro “tendrá derecho a contrato permanente ... si a juicio del Departamento de Instrucción fuere evidente que dicho maestro ha completado satisfactoriamente su período proba-torio”.
En dos palabras, esta ley, impulsada por el propio Comi-sionado, proporciona a éste la maquinaria que le permite nombrar a un maestro potencial durante un período proba-torio para juzgar su capacidad antes de ejercer su discre-ción en cuanto a la selección final para su nombramiento per-manente otorgádole exclusivamente por el Acta Orgánica. La Ley núm. 312 está basada en las Leyes de Permanencia para Maestros que se encuentran en una abrumadora mayo-ría de los Estados. Sus propósitos son establecer la selec-*284ción de maestros de escuelas sobre una base científica, im-parcial, y conseguir personal de alta capacidad asegurándo-les un empleo permanente. Sus disposiciones relevan al po-der nominador de la presión política o de otra índole a favor de candidatos específicos. Pero la selección final, según lo dispone el Acta Orgánica, siempre permanece en las ma-nos del Comisionado de Instrucción.
En vista de los argumentos expuestos por las partes en este caso, notamos que la disposición del artículo 17 del Acta Orgánica en cuanto a que el Comisionado “dirigirá la ins-trucción pública” no le otorga poderes específicos algunos que de otro modo no tendría. El poder y el derecho a diri-gir la instrucción pública, aun en ausencia.,de la cláusula, de-claratoria y directiva arriba indicada, es inherente al cargo de Comisionado de Instrucción. Pero un amplio poder eje-cutivo de tal naturaleza no maniata completamente a la Le-gislatura. Como se indica en el alegato del peticionario, existe un número de Estados que, como Puerto Rico, han aprobado leyes de permanencia para maestros disponiendo empleo permanente, a pesar de la disposición constitucional estableciendo el puesto de un Comisionado que dirigirá la instrucción pública. Corwin dispone de una contención similar en relación con un jefe ejecutivo, como sigue: “Un caso sobresaliente (leading case) y frecuentemente citado es el de Field v. People, 2 Scam 79 (Ill., 1839). Refiriéndose al de-ber del G-obernador de ‘ver que las leyes se pongan en vigor fielmente’, la corte dice en este caso '(pág. 91): ‘Esta cláu-sula de la Constitución, como aquellas que dividen los pode-res del Gobierno, y que establecen sus atributos, es la decla-ración de un principio general, que “no se le tendrá como una regla para limitar y controlar sino como cuestión mera-mente declaratoria y directiva.” No confiere poderes deter-minados “ni tampoco prescribe ningún deber específico.” “Este poder de dirección general,” dice un hábil comenta-rista sobre derecho Americano, “es un deber conferido a los ejecutivos federal y estatales.” “Sería peligroso, sin em*285bargo, tratar esta cláusula como que confiere poder específico, alguno que ellos de otro modo no tendrían. Debe tenerse-corno descripción comprensiva del deber del ejecutivo de vi-gilar cuidadosamente todos los intereses públicos,” ’ citando "Walker, Introduction to American Law, 103.” (Nota al margen, Corwin’s Tenure of Office and the Removal Power under the Constitution, 27 Col. L. Rev. 353, 389). Cf. Jiménez v. Reily, 30 D.P.R. 626, 629, 732; Gonzáles v. Corte de Distrito, resuelto en 2 de junio de 1943 (ante, pág. 160.)
En verdad, el Congreso sabía que si deseaba otorgarle al Comisionado poderes específicos que no estuvieran sujetos a modificación por la Legislatura Insular, debía incluir dispo-sición en detalle para ello en el Acta Orgánica. Como fie-mos visto, esto se fiizo en el artículo 17 del Acta Orgánica,, en cuanto a selección de maestros y en cuanto a los desem-bolsos.
La corte de distrito no cometió error en cuanto a este punto. No encontró que el Comisionado tuviera poder para fiacer un traslado arbitrario dentro de la cláusula genérica que le otorga al Comisionado la facultad de dirigir la ins-trucción pública en todo Puerto Rico. Pero la corte inferior concluyó que la Ley núm. 312 estaba en conflicto con la dis-posición específica del artículo 17 del Acta Orgánica de que el Comisionado “Preparará reglamentos para la selección de maestros, y los nombramientos de maestros . . . estarán sujetos a su aprobación . . . ”. Sin embargo, como ya se fia. indicado, no podemos convenir con tal conclusión. Como se-indica por el peticionario en su alegato, “ ... la ley de per-manencia jamás interviene con la facultad de seleccionar ni aún con la de nombrar. El Comisionado, establece reglas para la selección de los maestros. Los nombra. Los pone a prueba. Juzga su labor. Determina si tales maestros así seleccionados y nombrados y juzgados realizan o no una labor satisfactoria. Hasta aquí no interviene para nada la Ley de Permanencia. Es cuando después de realizar todas estas, cosas y llegar el Comisionado a la conclusión de que tales'*286maestros han pasado por el período probatorio de dos años con absoluto éxito qne comienza a funcionar la Ley de Per-manencia, no para intervenir con la autoridad del Comisio-nado, sino para garantizar al pueblo los servicios de maestros competentes y evitar que puedan ser eliminados capri-chosamente con traslados o mediante otras formas.”
Tomando como una premisa, que todos convienen en que es cierta, de que la selección de maestros descansa en el Co-misionado, la corte de distrito concluye (1) que la Ley núm. 312 invade el.poder de selección del Comisionado y (2) que “el traslado de un maestro no es otra cosa que su selección para un distrito determinado”. Ya hemos expuesto nuestra conclusión de que la primera proposición de la corte de dis-trito no está sostenida por los términos de la Ley núm. 312, bajo la cual el Comisionado todavía retiene su poder de se-lección.
Refiriéndonos a la segunda proposición de la corte inferior, no podemos aceptar su razonamiento de que el traslado forma parte del sistema de selección. Forzando dicho argumento hacia su conclusión lógica, una reducción en grado o una rebaja de sueldo, o aún la destitución, también caerían bajo el poder de selección. Concluimos qne el traslado está clasificado más propiamente bajo permanencia (tenure). Y cuando examinamos el problema de la permanencia descubrimos el hecho altamente significativo de que cuando el Acta Orgánica fué propuesta originalmente disponía que “ ... la elección, nombramiento y permanencia de'los maestros serán determinados por” el Comisionado de Instrucción. (Bastardillas nuestras.) Por insistencia del Comisionado Residente Muñoz Rivera, la disposición en cuanto a la determinación de permanencia por el Comisionado de Instrucción fué eliminada del proyecto cuando se aprobó finalmente. (6) El Con-*287greso creyó sabio el disponer que la selección de maestros fuera hecha por el Comisionado con el fin de conservar esta función vital fuera de la política. El Congreso deliberada-mente eliminó de la primera redacción del Acta Orgánica una disposición similar dándole al Comisionado control sobre la permanencia de maestros. Afortunadamente, la Legisla-tura, por recomendación del propio Comisionado, intercaló en la sección 1 de la Ley núm. 312 las barreras contra los tras-lados arbitrarios. La Legislatura relevó al Comisionado en lo referente a traslados de la misma influencia política que el Congreso tuvo en mente eliminar en cuanto a la selección original de los maestros. Una analogía útil se encuentra en la sección 5 de la Ley núm. 312 que dispone la suspensión o destitución de maestros permanentes “sólo . . . por justa causa, según lo dispuesto . . . mediante procedimiento pres-crito por la Ley Escolar Compilada . . .”. Nadie alega que el poder de selección de maestros, tal cual lo otorga el Acta Orgánica al Comisionado, supedita esta disposición - de ley, y permite al Comisionado destituir o suspender sin justa causa un maestro permanente (Véase Rosario v. Gallardo, Comisionado, resuelto en 22 de junio de 1943, ante, pág. 266) Así mismo, tampoco hay razón para concluir que el poder de selección permite al Comisionado arbitrariamente despo-jar a un maestro permanente de una parte importante de su permanencia bajo la Ley núm. 312 — el derecho a continuar enseñando en un municipio determinado.
Por tanto la cuestión aquí envuelta se reduce al siguiente razonamiento. El Congreso eligió no otorgar al Comisionado de instrucción poderes específicos en relación con la perma-nencia de maestros, y del poder general para dirigir la ins-trucción pública no emana tal poder; el traslado se relaciona con la permanencia y no, como concluyó la corte de distrito, con la selección de un maestro; la permanencia incluye, bajo las secciones 1 y 2 de la Ley núm. 312 y los casos interpre-tando estatutos similares en otras jurisdicciones, una plaza en un municipio determinado; al disponer la permanencia *288de un maestro en un municipio determinado, las secciones I y 2 de la Ley núm. 312 son válidas y no están en pugna con' los poderes otorgados al Comisionado por el Artículo 17 del Acta Orgánica.
La Ley núm. 312 no es de origen puertorriqueño. Es-producto de un modelo que se ha esparcido gradualmente a través de los Estados Unidos. “La Ley de Permanencia para Maestros fué designada para llevar a cabo un propó-sito laudable. Si se pone en vigor sana e imparcialmente, los que propulsaron su adopción verán coronados sus esfuer-zos constantes por los buenos resultados que inevitablemente surgirán. Pué la intención, inter alia, proteger a los buenos maestros de la juventud, de una comunidad de someterse compulsoriamente a las influencias políticas de aquéllos que tienen el poder de otorgar o retirarles el nombramiento; y de asegurarles empleo ’a-tales maestros, después de un largo período de servicios satisfactorios para el público, prescin-diendo de los vaivenes de la política o las preferencias de-aquéllos que tienen en sus manos la administración de asun-tos escolares.” (Andrews v. Union Parish School Board, 184 So. 574, 578 (La., 1938).) Se ha resuelto repetidamente que la Ley de Permanencia para Maestros fué aprobada, en-tre otros propósitos, para proteger a los maestros y por ende-que tal Ley “debe interpretarse siempre liberalmente a favor de aquéllos en cuya protección fué aprobada.” Kennington et al. v. Red River Parish School Board, 200 So. 514, 16 (La., 1940). Para una excelente opinión que relata la histo-ria del desarrollo de tal estatuto y sus propósitos, véase McSherry v. City of St. Paul, 277 N. W. 541 (Minn., 1938). Véase también 127 A.L.R. 1298; 103 A.L.R. 1382.
Habiendo llegado' a la conclusión que bajo la sección 1 de la Ley núm. 312 la permanencia en un municipio determi-nado es uno de los beneficios del empleo, resolvemos que bajo-su contrato de empleo el peticionario tiene un derecho ad-quirido para enseñar permanentemente en Lares que no-*289puede ser terminado arbitrariamente. (Indiana ex rel. Anderson v. Brand, 303 U. S. 95; cf. Rivera v. Tugwell, Gobernador, 59 D.P.R. 841.)
Aunque la sentencia en este caso se dictó por resolución de la corte de distrito declarando con lugar la excepción pre-via interpuesta contra la petición de mandamus, las partes están contestes en cuanto a los hechos. Estando controlado el caso por nuestra decisión sobre la única cuestión de de-recho envuelta, no traería resultado práctico alguno el que devolviésemos el caso para la celebración del juicio sobre una contestación en que se admiten todos los hechos alega-dos en la petición. La sentencia de la corte de distrito de-clarando con lugar la excepción previa interpuesta contra la petición de mandamus será por tanto revocada y se dictará una nueva sentencia concediéndolo.
El Juez Presidente Sr. Del Toro no intervino.

(1)
“July 28, 1942.
Mr. Kafael A. González.
Assistant Superintendent,
Lares, Puerto Kico.
(Through the office of the Superintendent of Schools)
Dear Mr. González:
Your assignment as permanent Assistant Superintendent, at a salary of $125.00 per calendar month, has been changed from Lares to Aguada-Moca, effective August 10, 1942. Please report to the district Superintendent of Schools at Aguada on time to start work on that date.
Please acknowledge receipt of this letter.
Yours very truly,
(Sgd.) José M. Gallardo, Commissioner of Education”


(2)La sección 1 de la Ley núm. 312 de 1938, dispone que:
“Todo maestro en servicio activo en las escuelas públicas, mediante nombra-miento hecho de conformidad eon la Ley Escolar y los reglamentos del Departa-mento de Instrucción, y que haya ejercido como tal en cualquier categoría de escuelas durante el período probatorio que se especifica más adelante, a excep-ción de los maestros'especiales, tendrá derecho a ser contratado con carácter per-manente en la categoría correspondiente en que esté ejerciendo al expirar dicho período probatorio, sin otras pruebas de clasificación o capacidad profesional que la posesión de una licencia vitalicia que se expedirá al término del período pro-batorio a los maestros que a juicio del Departamento de Instrucción hayan de-mostrado suficiente capacidad profesional; Disponiéndose, que para los efectos de esta Ley no se tomará en consideración el tiempo que los maestros ejerzan en calidad de substitutos o a virtud de licencias provisionales; Y disponiéndose, además, que tales maestros tendrán derecho a ser contratados con carácter perma-nente en el municipio en que estén ejerciendo al expirar el periodo probatorio. (Bastardillas nuestras.)
“La sección 2 de dicha ley lee como sigue:
“Los maestros de todas las categorías, a excepción de los maestros espe-ciales, serán clasificados por el Departamento de Instrucción como maestros pro-batorios durante los primeros dos (2) años de ejercicio consecutivo.. Aquellos maestros quo para el 1 de julio de 1938 hayan completado dos o más años de ejercicio consecutivo se considerarán que han completado su período de prueba. Cualquier maestro en ejercicio en las escuelas públicas, a excepción de los maestros especiales, tendrá derecho a contrato permanente después de esa fecha, si a juicio del Departamento de Instrucción fuere evidente que dieho maestro ha com-pletado satisfactoriamente su período probatorio.”


(3)La seeeión 4 de la Ley núm. 312 lee como sigue:
“Las renuncias, licencias sin sueldo, los traslados y ascensos de los maestros permanentes se regirán por los reglamentos que al efecto promulgue el Comisio-nado de Instrucción.”


(4)E1 artículo 17 del Acta Orgánica (48 1T.S.C., §783) dispone que:
“El -Comisionado de Instrucción dirigirá la instrucción pública en toda la Isla; todo desembolso propuesto por cuenta de la misma deberá ser aprobado por él, y preparará todos los cursos de estudio, con sujeción a la desaprobación del Gobernador si este deseare intervenir. Preparará reglamentos para la selección de maestros, y los nombramientos de maestros por las juntas escolares estarán sujetos a su aprobación, y desempeñará los demás deberes, no incompatibles con esta Ley, que se le asignaren por ley.”


(5)La sección 1 de dicto reglamento lee como sigue:
“Cualquier maestro en ejercicio en las escuelas públicas, en virtud de norn-bramiento permanente, probatorio o de otro carácter, sea cual fuere su categoría o rango, podrá ser trasladado de la escuela que desempeñe o del municipio en que ejerza, a una plaza de igual categoría en otra escuela o en otro municipio en que sus servicios sean más necesarios o útiles para los fines de la enseñanza, o cuando por cualquier otro motivo las necesidades del sistema escolar así lo exigieren.”


(6)Audieneias ante el Comité sobre Islas del Pacífico y Puerto Rico, Senado de Estados Unidos, Congreso Sesenta y cuatro, Primera Sesión sobre el S. 1217, Ley para Proveer un Gobierno Civil para Puerto Rico, y para otros fines (pág. 78).